904 F.2d 701Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benson M. RUSSELL, III, Plaintiff-Appellant,v.Mary Hayes HOLMES;  P. Douglas Taylor;  L.J. Allen;  ParkerEvatt;  South Carolina Department of Corrections,Defendants-Appellees.
No. 90-6558.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 23, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Karen L. Henderson, District Judge.  (C/A No. 88-2749-2).
Benson M. Russell, III, appellant pro se.
Robert Eric Petersen, South Carolina Department of Corrections, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Benson M. Russell, III appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Russell v. Holmes, C/A No. 88-2749-2 (D.S.C. Mar. 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although the district court observed that Russell filed his objections to the magistrate's report beyond the filing period ordered by the magistrate, we note that his objections were dated on the last day of this filing period.  We assume that he gave his filing to prison authorities to mail on this date.  Accordingly, under Houston v. Lack, 487 U.S. 266 (1988), Russell's objections were timely filed.  However, there is no need to remand this case for a merits review because the district court reviewed the entire record in its disposition of this case